Title: To George Washington from John Sullivan, 7 January 1781
From: Sullivan, John
To: Washington, George


                        
                            Sir
                            Trenton January 7th1781
                        
                        The Committee appointed by Congress to quiet the disturbances of the Pennsynvania Line &ca think is proper to inform your Excellency that they arrived at this place last night after dark; And that
                            President Reed who acts in concert with us has proceeded to the neighbourhood of Princetown at which place those Troops
                            are now posted. We are happy to inform your Excellency that some favourable appearances of a speedy and honorable, as well
                            as a safe accomodation has appeared in their Conduct this morning; as they have given an earnest of
                            their Sincerity and intentions by no means equivocal; by signing a Negotiator sent to them from New York, together with
                            his Conductor both of whom they delivered up to Genl Wayne, and have Sent them out under a Guard with their Papers, they
                            are actually now in the Hands of President Reed, and  do ourselves the Honor of sending Your
                            Excellency a Copy of the Terms offered them in writing by those Emissaries. Should Your Excellecy have any Communications
                            to make to Congress relative to the present State and Temper of the Army, we request that you will be pleased to make them
                            through us, amd direct them to this place—We are with the highest and the most Sincere esteem and regard—Your Excellencys
                            Most Obt Hble Servts
                        
                            Jno. Sullivan
                        
                    